NUMBER 13-19-00333-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JULIAN HUFF,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                       ORDER ABATING APPEAL
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      This case is before the Court on appellant’s “Motion to Supplement Record to

Include PSI and to Suspend Briefing Deadline Pending Record Supplementation.” Having

reviewed the combined motion, the Court finds that it should be granted. Accordingly, we

GRANT the motion. The trial court clerk is ORDERED to prepare, certify, and file with the

Clerk of this Court a supplemental record including the pre-sentence investigation within
fifteen days of the date of this order. See TEX. R. APP. P. 34.5(c)(1). The appeal is

ABATED until the supplemental record is filed, or until further order of this Court.

Appellant’s brief is due thirty days after the supplemental record is filed.

       IT IS SO ORDERED.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of November, 2019.




                                              2